MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Dec 16 2020, 9:23 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. McGovern                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE

    COURT OF APPEALS OF INDIANA

Christopher Riddle,                                      December 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-24
        v.                                               Appeal from the Floyd Superior
                                                         Court
State of Indiana,                                        The Hon. Jason M. Mount,
                                                         Special Judge
Appellee-Plaintiff.
                                                         Trial Court Cause No.
                                                         22D03-1505-F4-805




Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020                    Page 1 of 17
                                          Case Summary
[1]   On April 8, 2015, the intoxicated Christopher Riddle was driving his truck in

      Floyd County when he lost control and collided with a tree, killing his

      passenger. After several years of delays and one mistrial, a jury convicted

      Riddle of Level 5 felony operating a vehicle while intoxicated (“OWI”) causing

      death in October of 2019. The trial court sentenced Riddle to three years of

      incarceration, with one year to be served in the Department of Correction

      (“DOC”), one year to be served on home detention, and one year suspended to

      probation. Riddle contends that the trial court erred in denying his motions to

      discharge based on the provisions of Indiana Criminal Rule 4(C), the State

      produced insufficient evidence to sustain his conviction, and the trial court

      abused its discretion in refusing to deliver two tendered jury instructions.

      Because we disagree, we affirm.


                            Facts and Procedural History
[2]   On the evening of April 8, 2015, Tammy Klueh heard a loud crash on Borden

      Road outside the Floyd County home she shared with her husband, and the

      Kluehs ran outside to investigate. Once outside, Tammy observed a truck that

      had crashed into a tree. The passenger, Casey Becht, appeared to be dead, and

      when Klueh checked Becht for a pulse, she could not detect one. Klueh noticed

      that there were empty beer cans in the bed of the truck. The pathologist who

      later conducted an autopsy on Becht determined that the cause of Becht’s death

      had been blunt-force trauma. Specifically, Becht had suffered a broken neck

      and a severe fracture at the base of the skull, which had caused bleeding in his


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 2 of 17
      brain. Becht had also suffered a broken humerus, two broken femurs, two

      broken ankles, and numerous smaller injuries.

[3]   Matthew Gleitz, a paramedic and firefighter who responded to the scene,

      noticed that the cab of Riddle’s truck smelled like alcohol. When Gleitz asked

      Riddle if he had had anything to drink that day, Riddle replied that he had had

      “a lot.” Tr. Vol. V p. 121. When the EMT working with Gleitz asked Riddle

      the same question, Riddle replied that he had either had “a s[***] ton” or “a

      f[***] ton” to drink. Tr. Vol. V p. 178. Gleitz also noticed beer cans in the cab

      of the truck and could smell alcohol on Riddle’s breath, while the EMT smelled

      alcohol on Riddle’s person. A sample of Riddle’s blood was taken at the

      hospital where he was taken for his injuries, and it was later determined that his

      blood alcohol concentration was 0.12 grams of ethanol per one hundred

      milligrams of blood. Forensic analysis revealed that Riddle’s truck had been

      northbound and would have hit the tree at approximately a forty-five-degree

      angle. The accident scene was consistent with Riddle overcorrecting after

      having gone left of the center line, losing control of the truck, and skidding into

      the tree.

[4]   On May 7, 2015, the State charged Riddle with Level 4 felony operating a

      vehicle with an alcohol concentration equivalent of 0.15 or greater causing

      death, later amended to Level 5 felony operating a vehicle with an alcohol

      concentration equivalent of 0.08 or greater causing death. Riddle was arrested

      on June 29, 2015.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 3 of 17
[5]   On December 30, 2015, pursuant to the State’s December 15, 2015, notice of

      court congestion, the trial court reset the trial for February 16, 2016. Beginning

      on February 17, 2016, Riddle moved several times to continue the jury trial set

      for February 16, 2016, which ultimately resulted in the trial court setting a jury

      trial for April 3, 2017. The last of these was a motion for continuance filed on

      January 5, 2017, which Riddle filed because he wished to depose some State’s

      witnesses, depositions which had been scheduled for after the then-scheduled

      trial date of January 23, 2017. The trial court’s grant of his motion resulted in

      trial being reset from January 23, 2017, to April 3, 2017. A series of further

      motions to continue trial from both parties resulted in jury trial being set for

      May 7, 2018.

[6]   On May 2, 2018, Riddle filed a verified petition for change of judge in which he

      requested the appointment of a special judge. On May 4, 2018, the trial court

      judge issued an order recusing herself. On May 7, 2018, Special Judge Jason

      Mount was appointed and accepted his appointment on June 12, 2018. On

      June 20, 2018, the trial court set a jury trial for June 28, 2018. On June 25,

      2018, the trial court found that the jury trial set for June 28, 2018, needed to be

      continued over defendant’s objection due to court congestion. Also, on June

      25, 2018, Riddle moved for discharge pursuant to Criminal Rule 4(C). On June

      28, 2018, the trial court denied Riddle’s motion for discharge. On August 8,

      2018, Riddle moved to correct error regarding the denial of his motion for

      discharge. On August 13, 2018, the trial court began jury trial proceedings.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 4 of 17
      After conducting voir dire, however, the jury pool was exhausted, and the trial

      court declared a mistrial. The trial court set a jury trial for October 29, 2018.

[7]   On October 31, 2018, the State moved to amend the charging information to

      add a count of Level 5 felony OWI causing death, which motion was granted

      on March 8, 2019. Meanwhile, on December 27, 2018, Riddle filed a second

      motion for discharge pursuant to Criminal Rule 4(C), which the trial court

      denied. On January 2, 2019, Riddle filed an objection to Special Judge Mount

      on the basis that he had allegedly never accepted jurisdiction and asked that all

      orders by him be stricken. On January 2, 2019, Riddle also filed an objection to

      a continuance ordered by Judge Pro Tempore Alison Frazier.1 On January 3,

      2019, after a telephonic hearing involving Special Judge Mount, Judge Pro

      Tempore Frazier, and the parties, Judge Pro Tempore Frazier issued an order

      continuing the trial over objections from both parties and providing that Special

      Judge Mount would preside over the case going forward.

[8]   On February 26, 2019, Riddle filed a third motion for discharge pursuant to

      Criminal Rule 4(C). On February 27, 2019, Riddle petitioned for another

      change of judge on the basis that the trial court had not ruled upon his earlier

      motion to correct error filed with respect to his first motion for discharge. On

      March 11, 2019, the trial court entered a nunc pro tunc entry indicating that

      Special Judge Mount had indeed accepted his appointment on June 12, 2018.




      1
        Judge Frazier was appointed Judge Pro Tempore on December 13, 2018, pursuant to Special Judge Mount’s
      voluntary request for a temporary leave of absence. (Appellant's App. Vol. IV p. 94).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020             Page 5 of 17
[9]    On March 11, 2019, the trial court denied Riddle’s motion for discharge filed

       on February 26, 2019, and his petition for change of judge filed on February 27,

       2019. On March 14, 2019, Riddle moved to vacate the trial set for March 18,

       2019, so that he could pursue an interlocutory appeal. On March 14, 2019, the

       trial court granted Riddle’s motion and ordered that the matter be “continued

       generally on [Riddle’s] motion” and that the matter was to be reset for trial

       within a reasonable amount of time upon Riddle’s written request to redocket

       the matter for jury trial. Appellant’s App. Vol. IV p. 102. On April 10, 2019,

       Riddle petitioned for certification of the trial court’s order denying his motion

       for discharge for interlocutory appeal, which the trial court granted on April 11,

       2019. On June 7, 2019, we declined to accept jurisdiction over Riddle’s

       interlocutory appeal.

[10]   A Jury trial began on October 28, 2019, after which the jury found Riddle guilty

       of Level 5 felony OWI causing death. On December 6, 2019, the trial court

       sentenced Riddle to three years of incarceration, with one year to be served in

       DOC, one year to be served on home detention, and one year suspended to

       probation.


                                 Discussion and Decision
                   I. Whether the Trial Court Clearly Erred in
                      Denying Riddle’s Discharge Motions
[11]   Riddle contends that the trial court erred in denying his motions for discharge,

       in all of which he alleged that the State had failed to bring him to trial in



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 6 of 17
       compliance with the provisions of Criminal Rule 4(C). That rule provides, in

       part, that

               [n]o person shall be held on recognizance or otherwise to answer
               a criminal charge for a period in aggregate embracing more than
               one year from the date the criminal charge against such
               defendant is filed, or from the date of his arrest on such charge,
               whichever is later; except where a continuance was had on his
               motion, or the delay was caused by his act, or where there was
               not sufficient time to try him during such period because of
               congestion of the court calendar[.] Any defendant so held shall,
               on motion, be discharged.
[12]   When evaluating a Criminal Rule 4 motion for discharge, “in cases where the

       issue is a question of law applied to undisputed facts, the standard of review—

       like for all questions of law—is de novo.” State v. Larkin, 100 N.E.3d 700, 703

       (Ind. 2018) (citing Austin v. State, 997 N.E.2d 1027, 1039 (Ind. 2013)).

       “However, in cases where a trial court makes a factual finding of congestion or

       emergency based on disputed facts, the standard of review for appellate courts is

       not abuse of discretion, but the clearly erroneous standard.” Id. “The State

       bears the burden of bringing the defendant to trial within one year.” Id. (citing

       Bowman v. State, 884 N.E.2d 917, 919 (Ind. Ct. App. 2008), trans. denied). “Rule

       4(C) provides a defendant may not be held to answer a criminal charge for

       greater than one year, unless the delay is caused from the defendant,

       emergency, or court congestion.” Id. (citing Curtis v. State, 948 N.E.2d 1143,

       1148–49 (Ind. 2011)). The one-year period begins running from “the date the

       criminal charge against [a] defendant is filed, or from the date of his arrest on

       such charge, whichever is later.” Crim. R. 4(C).



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 7 of 17
        A. Criminal Rule 4(C) Does Not Apply Following Mistrials
[13]   As an initial matter, we note that the provisions of Criminal Rule 4(C) do not

       apply following a mistrial, one of which occurred in this case on August 13,

       2018. “It is obvious that [Criminal Rule 4(C)] does not anticipate mistrials.”

       State ex rel. Brumfield v. Perry Cir. Ct., 426 N.E.2d 692, 695 (Ind. 1981). “The

       rule speaks in terms of the time allowed the State to bring a defendant to trial

       not to convict him.” Id. The only limitation on the deadline for retrial is that

       the retrial must occur within a “reasonable time.” Id. “[W]hen a retrial is

       required, a defendant must rely on his constitutional speedy trial right, which

       requires that a defendant be tried within a reasonable time.” State v.

       Montgomery, 901 N.E.2d 515, 519 (Ind. Ct. App. 2009), trans. denied; see also

       Barker v. Wingo, 407 U.S. 514, 530 (1972) (establishing the standard for

       evaluating claims pursuant to the Sixth Amendment right to a speedy trial).

       Riddle, however, does not argue, much less establish, that the State failed to

       retry him within a reasonable time following the mistrial on August 13, 2018.

       To the extent that Riddle’s argument involves delays following his mistrial, we

       neither consider them in the context of Criminal Rule 4(C) (because it does not

       apply) nor evaluate the question of whether the State retried him within a

       reasonable time (because he does not make this argument on appeal).

       B. Whether Riddle’s Trial Complied with Criminal Rule 4(C)
[14]   The only question left for our review is whether the State failed to initially bring

       Riddle to trial within one year, subject to the provisions of Criminal Rule 4(C).

       As mentioned, Criminal Rule 4(C) states that a defendant’s own delays of trial,



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 8 of 17
       including continuances made on his motion, are exempted from the State’s one-

       year deadline. Additionally, delays caused by court congestion or by a

       defendant’s motion for a change of judge do not count against the State. Crim.

       R. 4(C); Larkin, 100 N.E.3d at 705–06. The amount of time subject to appellate

       review is the 1141 days that passed between June 29, 2015 (the date of his

       arrest), and August 13, 2018 (the date his first trial began).

[15]   Riddle concedes that several pre-August 13, 2018, delays are attributable to

       him, accounting for a total of 756 days. These include motions to continue trial

       filed on February 17, 2016 (eighty-three days); March 23, 2016 (125 days); July

       18, 2016 (ninety-nine days); October 5, 2016 (110 days); April 5, 2017 (173

       days); and August 16, 2017 (166 days). This leaves 385 days of delay for us to

       evaluate. Riddle argues that pre-August 13, 2018, delays caused by his January

       5, 2017, motion to continue trial (seventy days) and his May 2, 2018, motion

       for change of judge (fifty-two days) should be charged to the State. If Riddle is

       incorrect about either delay, the delays attributable to the State prior to his

       mistrial would fall well below the 365-day threshold.

[16]   Riddle argues that his January 5, 2017, continuance request, which resulted in a

       seventy-day delay, should be charged to the State because the State allegedly

       disclosed witnesses so late that they could not be deposed by the then-scheduled

       trial date. When a delay can be attributed to both sides, however, it is not

       counted against the deadline of Criminal Rule 4(C), and we conclude that that

       is the case here. See Ikemire v. State, 852 N.E.2d 640, 643 (Ind. Ct. App. 2006)

       (concluding that there was no violation of Criminal Rule 4(B) where “Ikemire



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 9 of 17
       was not without fault for th[e] delay”), trans. denied. In Riddle’s January 5,

       2017, motion to continue jury trial, he noted that he wished to depose all of the

       State’s witnesses and that some depositions had been scheduled for February

       10, 2017, or after the then-scheduled trial date. Riddle also noted that the State

       had added the names of three witnesses to a list filed in December of 2016.

       Riddle’s argument seems to be that he was forced to file for a continuance

       because he was blindsided by the State’s late disclosure of witnesses such that

       he could not depose them in time for trial. Riddle’s argument, however, is

       based on the faulty premise that his desire to depose only late-disclosed

       witnesses caused him to seek a continuance.

[17]   In Riddle’s notice of intent to depose the State’s witnesses, also filed on January

       5, 2017, he indicated that he had scheduled depositions of State’s witnesses

       Cheryl Anderson, Sheila Arnold, and Christina Rainey for February 10, 2017.

       Of those three witnesses, however, only Rainey’s name first appeared on the

       State’s December of 2016 witness list; Anderson’s name had been provided to

       Riddle in May of 2015 and Arnold’s had been provided in July of 2015. Under

       the circumstances, we conclude that the delay was attributable at least as much

       to Riddle’s failure to depose two witnesses he had known about for well over a

       year as it was to the State’s inclusion of a new witness on its December of 2016

       witness list. See Payton v. State, 905 N.E.2d 508, 511, 512 (Ind. Ct. App. 2009)

       (concluding that a delay was chargeable to the defense where defense counsel

       indicated he needed additional time to take depositions), trans. denied. The trial

       court did not err in finding that Riddle’s January 5, 2017, continuance request



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 10 of 17
       was partially attributable to him, and therefore did not count against Criminal

       Rule 4(C)’s one-year limit. This seventy-day delay leaves us with, at most, 315

       days of delay that can be charged solely to the State. Consequently, we need

       not address Riddle’s argument concerning his motion for change of judge. The

       trial court did not abuse its discretion in denying Riddle’s motions for discharge

       pursuant to the provisions of Criminal Rule 4(C).


         II. Whether the State Produced Sufficient Evidence to
                     Sustain Riddle’s Conviction
[18]   Riddle contends that the State failed to produce sufficient evidence to sustain

       his conviction for OWI causing death. When a defendant challenges the

       sufficiency of the evidence used to convict him of a crime, we consider only the

       probative evidence and reasonable inferences arising therefrom supporting the

       conviction. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). We will affirm a

       conviction unless no reasonable factfinder could find the elements of the crime

       proven beyond a reasonable doubt. Young v. State, 973 N.E.2d 1225, 1226 (Ind.

       Ct. App. 2012), trans. denied. Put another way, reversal of a defendant’s

       conviction “is appropriate only when a reasonable trier of fact would not be

       able to form inferences as to each material element of the offense.” Purvis v.

       State, 87 N.E.3d 1119, 1124 (Ind. Ct. App. 2017), aff’d on reh’g, 2018 WL

       522813 (memorandum decision on rehearing). This standard of review does

       not permit us to reweigh the evidence or allow us to judge the credibility of the

       witnesses. McCallister v. State, 91 N.E.3d 554, 558 (Ind. 2018). Where there is




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 11 of 17
       conflicting evidence in the record, we consider the evidence in the light most

       favorable to the judgment. Drane, 867 N.E.2d at 146.

[19]   In order to sustain Riddle’s conviction for OWI causing death, the State was

       required to establish that Riddle caused the death of Becht while OWI. See Ind.

       Code § 9-30-5-5(a)(3). Riddle argues only that the State failed to prove that

       Riddle caused the death of Becht. (Appellant’s Br. 35-37). In cases such as this,

       the State must show that the “defendant’s operation of a motor vehicle while

       intoxicated was a ‘substantial cause’ of the resulting death, not merely a

       ‘contributing cause.’” Radick v. State, 863 N.E.2d 356, 358 (Ind. Ct. App. 2007)

       (citing Abney v. State, 766 N.E.2d 1157, 1177 (Ind. 2002)). The State, however,

       “is not required to prove that the defendant’s intoxication directly and

       proximately caused the resulting injury.” Id. “Analysis […] should focus on

       the driver’s acts[.] If the driver’s conduct caused the injury, he commits the

       crime; if someone else’s conduct caused the injury, he is not guilty.” Micinski v.

       State, 487 N.E.2d 150, 154 (Ind. 1986).

[20]   We conclude that there is sufficient evidence from which the jury could have

       found that Riddle’s intoxication was a substantial or important cause of Becht’s

       death. It is undisputed that the cause of Becht’s death was the crash and that

       Riddle was intoxicated at the time. Moreover, the State presented evidence that

       Riddle was speeding just before the crash and that the only reasonable

       explanation for the crash was that he had crossed the center of the road and

       overcorrected, which led to the truck skidding and slamming into a tree. The

       speed limit on Borden Road is thirty miles per hour, and Indiana State Police


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 12 of 17
       Trooper Travis Baker calculated that “the fastest that a car would make [the

       turn on Borden Road] before losing lateral stability” and skidding sideways was

       between 50.8 and 57.9 miles per hour. Tr. Vol. VII p. 61. Indiana State Police

       Detective Phillip D’Angelo testified that his conservative estimate was that

       when the truck finally struck the tree it was going thirty to forty miles per hour,

       even after skidding across the road and some ground. The jury was free to infer

       from the above that Riddle was speeding just before the crash. Moreover,

       Deputy Brad Scott of the Floyd County Sheriff’s Department testified that he

       had had special training in investigations of drunk driving and accident

       reconstruction, and he explained that overcorrection was the “only explanation

       [that he] could come up with” for why the crash had occurred. Tr. Vol. V p. 78.

       The jury was free to find that Riddle’s intoxication substantially contributed to

       his speeding and overcorrection, which directly led to the crash that resulted in

       Becht’s death.

[21]   There is no evidence that anything other than Riddle’s driving caused the

       accident. Detective D’Angelo explained that Riddle’s truck would not have

       hydroplaned because the tires had sufficient tread on them and the water on the

       road was not deep enough in any event. Additionally, Detective D’Angelo

       ruled out a blown tire as the cause of the accident because there were no gouge

       marks in the road that would have occurred had a tire blown on the truck. We

       conclude that the State presented sufficient evidence to sustain Riddle’s

       conviction, and his arguments to the contrary are nothing more than requests to




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 13 of 17
       reweigh the evidence, which we will not do. See McHenry v. State, 820 N.E.2d

       124, 126 (Ind. 2005).


          III. Whether the Trial Court Abused Its Discretion in
                          Instructing the Jury
[22]   “The purpose of a jury instruction is to inform the jury of the law applicable to

       the facts without misleading the jury and to enable it to comprehend the case

       clearly and arrive at a just, fair, and correct verdict.” Fowler v. State, 900 N.E.2d

       770, 773 (Ind. Ct. App. 2009), trans. denied. “The manner of instructing a jury is

       left to the sound discretion of the trial court.” Quiroz v. State, 963 N.E.2d 37, 41

       (Ind. Ct. App. 2012), trans. denied. We review the issuance of a jury instruction

       for an abuse of discretion. Brooks v. State, 895 N.E.2d 130, 132 (Ind. Ct. App.

       2008).

[23]   “To constitute an abuse of discretion the instruction must be erroneous, and the

       instructions taken as a whole must misstate the law or otherwise mislead the

       jury.” Id. (citing Benefiel v. State, 716 N.E.2d 906, 914 (Ind. 1999)). “In

       reviewing a trial court’s decision to give tendered jury instructions, [this Court]

       consider[s]: ‘(1) whether the instruction correctly states the law; (2) whether

       there is evidence in the record to support the giving of the instruction; and (3)

       whether the substance of the tendered instruction is covered by other

       instructions that are given.’” Id. (quoting Chambers v. State, 734 N.E.2d 578,

       580 (Ind. 2000)).

                          A. Tendered Instruction on Causation
[24]   The trial court instructed the jury as follows regarding causation:

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 14 of 17
                      Final Instruction No. 14: [A] person’s conduct is legally
               responsible for causing a death if: (1) the death would not have
               occurred without the conduct, and (2) the death was a natural,
               probable, and foreseeable result of conduct. This is called a
               “proximate cause[.]” There can be more than one proximate
               cause for an injury.
                      Final Instruction No. 15: “Cause of death” is the event
               which initiates a chain of events, however short or protracted,
               that results in the death of an individual.
       Tr. Vol. VIII p. 192.

[25]   Riddle tendered the following instruction on causation, which the trial court

       declined to give: “The State must prove that the Defendant’s [OWI] was a

       ‘substantial cause’ of the resulting death, not a mere ‘contributing cause’ of the

       resulting death.” Appellant’s App. Vol. V p. 18. Riddle argues that because

       language from the Indiana Supreme Court’s decisions in Abney and Micinski

       supported the giving of his tendered instruction, it should have been given in

       addition to the causation instructions the trial court did give. Even if we

       assume that language in Abney and Micinski supported the giving of Riddle’s

       tendered instruction, we conclude that the trial court’s final instructions already

       covered the material included in the tendered instruction.

[26]   It is true that the Abney Court approved the Court of Appeals’ conclusion that

       “the State must prove the defendant’s [OWI] was a ‘substantial cause’ of the

       resulting death, not a mere ‘contributing cause[,]’” but it clarified in the next

       paragraph that “[t]his is simply a short-handed way of stating the well-settled

       rule that the State must prove the defendant’s conduct was a proximate cause of

       the victim’s injury or death.” Abney, 766 N.E.2d at 1177–78. The trial court’s


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 15 of 17
       Final Instruction No. 14 covered proximate cause in some detail and so

       rendered Riddle’s tendered instruction on substantial cause redundant and

       unnecessary. The trial court did not abuse its discretion in rejecting Riddle’s

       tendered instruction on causation.

               B. Tendered Instruction on Whether Evidence Must
                 Exclude Every Reasonable Theory of Innocence
[27]   Riddle contends that the trial court abused its discretion in declining to deliver

       the following tendered instruction: “In determining whether the guilt of the

       accused is proven beyond a reasonable doubt, you should require that the proof

       be so conclusive and sure as to exclude every reasonable theory of innocence.”

       Appellant ’s App. Vol. V p. 4. The Indiana Supreme Court has held that

               when the trial court determines that the defendant’s conduct
               required for the commission of a charged offense, the actus reus, is
               established exclusively by circumstantial evidence, the jury
               should be instructed as follows: In determining whether the guilt of
               the accused is proven beyond a reasonable doubt, you should require that
               the proof be so conclusive and sure as to exclude every reasonable theory
               of innocence.
       Hampton v. State, 961 N.E.2d 480, 491 (Ind. 2012) (emphases in original).

[28]   Riddle was not entitled to a Hampton instruction because the actus reus in this

       case was not proven solely by circumstantial evidence. “Direct evidence is

       ‘[e]vidence that is based on personal knowledge or observation and that, if true,

       proves a fact without inference or presumption.’” Id. at 489 (quoting BLACK’S

       LAW DICTIONARY 636 (9th ed. 2009)). “A defendant’s confession of guilt to

       another person is direct evidence.” Ivory v. State, 141 N.E.3d 1273 (Ind. Ct.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020   Page 16 of 17
       App. 2020) (citing Carr v. State, 728 N.E.2d 125, 131 (Ind. 2000)), trans. denied.

       OWI was the actus reus in this case, so the State was required to prove, inter alia,

       that Riddle was intoxicated when he operated his motor vehicle. Ind. Code § 9-

       30-5-5(a)(3). Riddle essentially confessed to being intoxicated at the scene of

       the crash, making statements to first responders that could support a reasonable

       inference of intoxication. Riddle admitted to the paramedic and EMT that he

       had consumed a great deal of alcohol, going so far as to say that he had had “a

       s[***] ton” or “f[***] ton” to drink. Tr. Vol. V p. 178. Because the State did

       not rely solely on circumstantial evidence to prove Riddle’s actus reus, Hampton

       did not require the trial court to provide a reasonable-theory-of-innocence

       instruction. The trial court did not abuse its discretion by denying Riddle’s

       request for such an instruction.2

[29]   We affirm the judgment of the trial court.

       Najam, J., and Mathias, J., concur.




       2
         Riddle does not actually claim that the State proved the actus reus soley through circumstantial evidence,
       arguing instead that it proved causation in that manner. Even though Hampton would not seem to apply to
       such a claim, we choose to address Riddle’s claim as it would relate to actus reus.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-24 | December 16, 2020                  Page 17 of 17